900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary C. DANNER, Plaintiff-Appellant,v.DEFENSE NUCLEAR AGENCY;  John T. Parker, Director, DefenseNuclear Agency;  J.M. Flynn, Former Chief, JointAtomic Info. Exchange GP;  Robert E.Nine, Former TechnicalDirector,Defendants-Appellees.
No. 90-3013.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 14, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1517-A).
Mary C. Danner, appellant pro se.
Dennis Edward Szybala, Assistant United States Attorney, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Mary C. Danner appeals from the district court's entry of summary judgment in favor of defendants in Danner's action brought under Title VII, 42 U.S.C. Sec. 2000e-16(c).  Danner alleged that defendants discriminated against her on the basis of her race by giving information which resulted in the downgrading of her position, by including incorrect information in her performance evaluations, by falsely accusing her of sending classified material through the mail, and by not promoting her.  Review of Danner's arguments on appeal and the materials submitted in support of and in opposition to the summary judgment motion discloses that no material issues of fact were in dispute and that defendants were entitled to judgment as a matter of law on Danner's allegations.


2
Accordingly, the judgment of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately developed in the materials before the Court and argument would not aid the decisional process.

AFFIRMED